DETAILED ACTION
The office action is in response to original application filed on 6-30-21. Claims 21-40 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-27 and 35-40 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2017/0262007 to Zhiwu et al. (“Zhiwu”). 
Regarding claim 21, Zhiwu discloses a circuit structured (fig. 2) to: identify a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), and a load bus (inverter bus to the loads); determine locations (fig. 3) of the first power source, the second power source, and the load bus within a power generation and distribution system (figs. 2-3); receive characteristics (para; 0059, lines 13-14, agents collect the useful information about the availability and autonomy state of their sources and paras; 0152-0154) of the first power source, the second power source, and the load bus; define, within the power generation and distribution system, a first connection (para; 0153 and fig. 2, PV1 connected to switch) including the first power source electrically coupled to the load bus through a first switch device (Switches S1, S2, S3 and S4 in FIG. 2); define, within the power generation and distribution system (fig. 2), a second connection (para; 0153 and fig. 2, PV2 connected to second switch) including the second power source electrically coupled to the load bus through a second switch device (Switches S1, S2, S3 and S4 in FIG. 2) and control operation of the first connection and the 
Regarding claims 22 and 36, Zhiwu discloses the circuit is further structured to generate a priority table assigning (para; 0129, The communication between agents is done by tokens (FIG. 4). A token is a data table) a priority assignment to the first power source and the second power source (para; 0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claims 23 and 37, Zhiwu discloses controlling the operation of the first connection includes selectively controlling closing actions of the first switch device included on the first connection (paras; 0130-0136) and controlling opening actions of the first switch device on the first connection (para; 0121 and paras; 0133-0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claims 24 and 38, Zhiwu discloses controlling the operation of the first connection includes communicating with all devices on the first connection (para; 0128, Communication Strategy) and coordinating a plurality of pre-closing actions (paras; 0130-0136) of each device before initiating the closing actions of the first switch device included on the first connection.
Regarding claims 25 and 39, Zhiwu discloses the first power source may be one of a utility or a genset and wherein the second power source may be one of a utility or a genset (fig. 3, diesel generators and para; 0117).
Regarding claim 26, Zhiwu discloses a controller (fig. 4, super master agent) determines which of the first connection or the second connection should be opened or closed and provides a transition type function to each controller associated with any switch on any connection to achieve an open or closed state (para; 0059, lines 10-12, super master agent of production is used to choose the type of source to be integrated into the network based on the information collected by the master agents of production).
Regarding claim 27, Zhiwu discloses wherein defining the first connection includes communication (para; 0059) with all the devices electrically connected between the first power source and the load bus to define inclusion on the first connection within an associated control circuit (fig. 4, master and slave agent).
Regarding claim 35, Zhiwu discloses identifying a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar), and a load bus (inverter bus to the loads); determining locations (fig. 3) of the first power source, the second power source, and the load bus within a power generation and distribution system 
Regarding claim 40, Zhiwu discloses a controller (fig. 4, super master agent) determines which of the first connection or the second connection should be opened or closed and provides a transition type function to each controller (fig. 4, master and slave agent) associated with any switch on any connection to achieve an open or closed state (para; 0059, lines 10-12, super master agent of production is used to choose the type of source to be integrated into the network based on the information collected by the master agent).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 28-34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017/0262007 to Zhiwu et al. (“Zhiwu”) in view of US 2016/0329740 to OH et al. (“OH”).
Regarding claim 28, Zhiwu discloses structured to control a first power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar) located on a first connection (para; 0153 and fig. 2, PV1 connected to switch) of a power generation and distribution system (fig. 2); structured to control a second power source (para. 0055, lines 4-5, use of renewable energy sources such as hydroelectric power, wind and solar) located on 
But, Zhiwu does not discloses a first controller and a second controller; wherein the first controller and the second controller are both structured to perform controlling operations of the first power source and the second power source, and wherein the first controller is a higher priority controller and the second controller is a lower priority controller.
However, OH discloses a first controller (fig. 1, 50) and a second controller (fig. 1, 60) wherein the first controller and the second controller are both structured to perform controlling operations of the first power source and the second power source (fig. 1, FHRST INPUT POWER controlled with 50 and second  INPUT POWER controlled with 60 ), and wherein the first controller is a higher priority controller (para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator) and the second controller is a lower priority controller (para. 0024, first independent power generator 10 and the second independent power generator 20, which are supplied with the first input power and the second input power, which are independent of each other).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding first and 
Regarding claim 29, Zhiwu discloses the first power source may be one of a utility or a genset and wherein the second power source may be one of a utility or a genset  (fig. 3, diesel generators and para; 0117).
Regarding claim 30, Zhiwu discloses the system further includes a priority table assigning a priority assignment to the first power source and the second power source (para; 0134, master production agents in order to integrate the highest priority available source and disconnect the others).
Regarding claim 31, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.
But, Zhiwu does not discloses the lower priority controller is inhibited from performing the controlling operations.
However, OH discloses the lower priority controller is inhibited from performing the controlling operations (fig. 1, 50 and 60 controlled by 70 inside 71 and para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding priority 
Regarding claim 32, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.
But, Zhiwu does not discloses the controlling operations performed by the higher priority controller receives inputs from the lower priority controller and the higher priority controller.
However, OH discloses the controlling operations performed by the higher priority controller receives inputs from the lower priority controller and the higher priority controller (fig. 1, 50 and 60 controlled by 70 inside 71 and para; 0011, first power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over second independent power generator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding priority controller as part of its configuration as taught by OH, in order to power monitoring controller for comparing a magnitude of the first power with a magnitude of the second power and enabling provide Uninterrupted Power Supply.
Regarding claim 33, Zhiwu discloses all the claim limitation as set forth in the rejection of claims above.

However, OH discloses the second controller performs the controlling operations (fig. 1, T2 connected to T3) in the event the first controller is unable to perform the controlling operations (fig. 1, T1 disconnected to T3).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding switching operations as part of its configuration as taught by OH, in order to provide Uninterrupted Power Supply.
Regarding claim 34, Zhiwu discloses assignment that defines a higher value (para; 0117, line 6, most priority available source) than the first priority assignment, and wherein a principal controller (fig. 4, Super Master agent 10) is selected based on a lowest available priority (para; 0117, (4) diesel generators) assignment.
But, Zhiwu does not discloses the first controller defines a first priority assignment and the second controller defines a second priority;
However, OH discloses the first controller defines a first priority (para; 0011, second power falls within a normal range matching a range of a preset first reference voltage and the switch is switched over first independent power 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhiwu by adding switching operations as part of its configuration as taught by OH, in order to provide Uninterrupted Power Supply.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. US 2018/0019698 Al - A power supply system is provided. The power supply system includes a power supply system comprises a first rectifier receiving an AC power from a first input AC power source, converting the AC power into a first DC power and outputting the first DC power to a connection node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836